Name: Council Regulation (EEC) No 1468/86 of 13 May 1986 fixing the amounts of aid for fibre flax and hemp and the amounts withheld to finance measures to promote the use of flax fibre for the 1986/87 marketing year
 Type: Regulation
 Subject Matter: plant product;  cooperation policy
 Date Published: nan

 No L 133/26 Official Journal of the European Communities 21.5.86 COUNCIL REGULATION (EEC) No 1468/86 of 13 May 1986 fixing the amounts of aid for fibre flax and hemp and the amounts withheld to finance measures to promote the use of flax fibre for the 1986/87 marketing year for flax and hemp fibres and hemp seed on the world market, the price for other competing natural products and the guide price for flaxseed ; Whereas the second subparagraph of Article 2 (2) of Regulation (EEC) No 1423/ 82 provides that, for market ­ ing years subsequent to the 1982/83 marketing year, the portion of aid for financing Community measures to encourage the use of fibre flax is to be fixed at the time when the aid is fixed for the marketing year in question ; whereas it is to be fixed in the light of trends on the market in flax, the amount of the aid for flax and the cost of the measures to be introduced ; Whereas Articles 79 and 246 of the Act of Accession of Spain and Portugal established the criteria for fixing the amount of aid for fibre flax and hemp in these two Member States ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Por ­ tugal , and in particular Articles 89 (2) and 234 (3) thereof, Having regard to Council Regulation (EEC) No 1308 /70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regulation (EEC) No 3768 /85 (2), and in particular Article 4 (3) thereof, Having regard to Council Regulation (EEC) No 1423/82 of 18 May 1982 concerning measures to promote the use of flax fibre for the marketing years from 1982/83 to 1986/ 87 ('), and in particular the second subparagraph of Article 2 (2) thereof, Having regard to the proposal from the Commission (4), Having regard to the opinion of the European Par ­ liament (5 ), Having regard to the opinion of the Economic and Social Committee (6), Whereas Article 4 of Regulation (EEC) No 1308 /70 provides that the amounts of aid for flax grown mainly for fibre and for hemp grown in the Community are to be fixed each year ; Whereas, in accordance with Article 4 (2) of that Regu ­ lation , this amount shall be fixed per hectare of area sown and harvested so as to ensure an even balance between the volume of production required in the Community and the amount that can be marketed ; whereas it must be fixed , taking into account the price Whereas application of the abovementioned criteria entails fixing the amounts of aid and the portions of the aid to be used for financing measures to promote the use of flax fibre at the levels set out below, HAS ADOPTED THIS REGULATION : Article 1 For the 1986/ 87 marketing year, the aid provided for in Article 4 of Regulation (EEC) No 1308 /70 shall be : (a) as regards flax :  50,73 ECU per hectare for Spain and Portugal ,  355,09 ECU per hectare for the other Member States ; (') OJ No L 146, 4 . 7 . 1970 , p. 1 . O OJ No L 362 , 31 . 12 . 1985 , p. 8 . O OJ No L 162 , 12 . 6 . 1982 , p. 19 . (4) OJ No C 85 , 14 . 4 . 1986 , p. 27 . ( 5 ) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). (6) OJ No C 118 , 20 . 5 . 1986, p. 1 . (b) as regards hemp :  46,07 ECU per hectare for Spain and Portugal,  322,48 ECU per hectare for the other Member States . 21.5.86 Official Journal of the European Communities No L 133/27 Article 2 For the 1986/87 marketing year, the following portions of the aid for flax shall be used to finance the measures to promote the use of flax fibre referred to in Article 1 of Regulation (EEC) No 1423/82 :  4,06 ECU per hectare for Spain and Portugal ,  28,41 ECU per hectare for the other Member States . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 May 1986 . For the Council The President W. F. van EEKELEN